Citation Nr: 9916072	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-06 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the left knee, status post medial meniscectomy 
currently evaluated as 30 percent disabling.

2.  Disagreement with the initial rating assigned for post-
traumatic arthritis of the right fifth metacarpophalangeal 
joint.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for post-traumatic arthritis of 
the right fifth metacarpophalangeal joint, evaluated as 10 
percent disabling and granted an increased rating to 30 
percent for post-traumatic arthritis of the left knee.  The 
notice of disagreement was submitted in April 1996.  The 
statement of the case was issued in January 1997.  A 
substantive appeal was received in March 1997.  A hearing was 
held in March 1999 in New York, New York before the member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman to conduct that hearing.

In March 1999, the veteran raised the issue of entitlement to 
service connection for a nervous disorder, secondary to his 
service connected disabilities.  This issue is referred to 
the RO for the appropriate action.


REMAND

At the hearing in March 1999, the veteran testified that his 
service connected left knee disability is manifested by 
severe pain and limitation of motion in addition to 
instability of the knee.  He also indicated that he had pain 
in the right little and ring finger and also had pain across 
the back of the hand and into the wrist.  He also testified 
that he had spasms and swelling in the right hand with 
cramping of the hand.  He testified that he had been examined 
at the Bronx VA Medial Center in December 1998 and that a 
total left knee replacement had been scheduled.  He noted 
that procedure had been canceled due to ill health.  He also 
indicated that he had been seen on an outpatient basis every 
two months for his left knee and right hand disabilities.  At 
the hearing, the veteran submitted copies of VA outpatient 
records dated in May and December 1998 showing that surgery 
on the left knee had been scheduled.  However, the complete 
VA outpatient records have not been obtained.

The veteran also testified that he had received private 
treatment for the left knee and right hand from Dr. Dunn at 
the North Shore University Hospital in Glen Cove at least 
once per month.  Those records have not been obtained.  The 
record does contain records of Dr. Carey, Glen Cove, New York 
which show that the veteran was seen for his left knee 
disability and underwent arthroscopic exploration in March 
1996.  The RO should ascertain whether the veteran has been 
treated by Dr. Carey since March 1997 and, if so, obtain 
those records.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
treatment records to which the veteran has referred.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran testified that he had been in receipt of Social 
Security disability benefits since March 1995 for his left 
knee, right hand and a psychiatric disorder.  Copies of the 
Social Security Administration decision and the medical 
records on which that determination was based have not been 
obtained.  The Board finds that the Social Security records of 
the veteran should be obtained from the Social Security 
Administration.

Following the development of the medical evidence as outlined 
above, the veteran should be afforded another VA orthopedic 
examination to determine the current nature and extent of the 
service connected left knee and right hand disabilities.

An opinion of the General Counsel (VAOPGCPREC 23-97) has held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board notes that if the 
veteran has limitation of motion of the left knee which is 
due to arthritis (as shown on x-ray) as well as lateral 
instability and subluxation, he is entitled to consideration 
of separate compensable ratings for the service connected 
left knee disability under the diagnostic codes governing 
limitation of motion, i.e., 5260 and 5261 as well as under 
5257.  The RO should readjudicate the claim for an increased 
rating for the left knee disability in accordance with the 
applicable rating criteria and the above noted VA General 
Counsel opinion.  

The RO's attention is also directed to the decision of the 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Court specified that the medical examiner should be asked 
to determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability or incoordination. It 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

With regard the right hand disability, the Board points out 
that recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a January 1997 rating decision, entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities was denied.  In the March 1997 
substantive appeal, the veteran indicated his disagreement 
with that determination, which the Board construes as a 
notice of disagreement.  As such, the RO is now required to 
send the veteran a statement of the case as to this issue in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to furnish the full name and 
current mailing address for Dr. Dunn at 
North Shore University Hospital and to 
sign and submit consent forms for the 
release to VA of records of Dr. Dunn.  
The RO should ask the veteran if he had 
received treatment from Dr. Robert J. 
Carey, 10 Medical Plaza, , Glen Cove, 
N.Y., after March 1997 and, if so, he 
should be requested to submit a consent 
form for the release to the VA of those 
records.  The RO should also request that 
the veteran identify any other private 
medical treatment for the service 
connected left knee and right hand 
besides that rendered by either Dr. Dunn 
or Dr. Carey and to furnish consent forms 
for the release of any other identified 
medical records.  When the consent 
form(s) is(are) received, the RO should 
contact Dr. Dunn, Dr. Carey (if 
additional treatment after March 1997 is 
identified) and any other identified 
treatment providers and request copies of 
all records concerning treatment of the 
veteran's left knee and right hand 
disabilities.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should obtain copies of all VA 
record, including records from the VA 
Medical Center, Bronx, New York,  
concerning treatment of the veteran's 
service connected left knee and right 
hand disabilities, which are not 
currently in the claims file, and 
associate them with the claims file.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded disability 
benefits to the appellant and the medical 
records used as a basis to award those 
benefits.

4.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the current extent of the 
service connected right knee and right 
hand disabilities.  Such tests as the 
examiner deems necessary should be 
performed, including range of motion and 
x-ray studies.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  Color photographs of the 
service-connected right hand injury 
should be taken and included in the 
claims file.  The examiner should be 
requested to state each of the following 
for the record:

a.  The RO should furnish the examiner 
with the criteria of Diagnostic Codes 
5257, 5260 and 5261 pertaining to the 
left knee and request that the examiner 
set forth all pertinent findings on 
examination in relationship to each 
Diagnostic Code criteria.

b.  The examiner should comment upon the 
effects of the veteran's service 
connected left knee and right hand 
disabilities on ordinary activity and on 
how the disabilities impair him 
functionally.

c.  The examiner should be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  The RO should furnish a statement of 
the case on the issue of entitlement to a 
total rating for compensation based on 
individual unemployability and the 
veteran should be informed of the 
necessity of filing a substantive appeal 
if he wishes to place that issue in 
appellate status.

7.  The RO should adjudicate the issues 
currently in appellate status. In 
adjudicating the issue of increased 
rating for service connected the left 
knee disability, the RO should include 
consideration of the rating assigned for 
arthritis of the left knee, and the 
taking into consideration all applicable 
diagnostic codes and the directives of 
General Counsel Opinion 23-97 (July 1, 
1997) in light medical evidence of 
record.  In adjudicating issue of the 
evaluation the for post-traumatic 
arthritis of the right fifth 
metacarpophalangeal joint the RO should 
consider a staged rating.  Fenderson.  If 
the decision(s) remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 


action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


